Case 19-24789-CMB        Doc 52    Filed 09/09/20 Entered 09/09/20 16:09:46             Desc Main
                                  Document      Page 1 of 2


                                     PROCEEDING MEMO



Date: 09/09/2020 10:00 am
 In re:    Kevin David Tolejko


                                                    Bankruptcy No. 19-24789-CMB
                                                    Chapter: 13
                                                    Doc. # 47

Appearances: BY PHONE: Winnecour/
                       James C. Warmbrodt; Joseph P. Nigro


Nature of Proceeding: #47 Motion For Relief From The Automatic Stay and Co-
Debtor Stay


Additional Pleadings: #51 Response by Debtor


Judge's Notes:
 Warmbrodt:
 -delinquency from January 2020-August 2020
 -no equity in the property
 -forebearance doesn't apply to months before August

 Trustee:
 -requesting dismissal without prejudice on account of roughly $25,000 in delinquency

 Nigro:
 -the debtor makes enough in terms of wages to fund this plan, we are in the process of filing
 an amended plan by 9/15/20 to address the $25,000 delinquency
 -we request extension to 9/15 to file an amended plan, and retain scheduled 9/21 creditors'
 meeting and also make it a conciliation conference to address the amended plan
 -requesting motion for relief be denied or extended beyond date of amended plan

 Court:
 -motion for relief continued to 10/28/20 at 10:00, court will consider granting relief at that
 time unless payment has been made
 -court expects payments to be made now and in october
Case 19-24789-CMB   Doc 52    Filed 09/09/20 Entered 09/09/20 16:09:46   Desc Main
                             Document      Page 2 of 2




                                         Carlota Böhm
                                         Chief U.S. Bankruptcy Judge

                                         FILED
                                         9/9/20 4:00 pm
                                         CLERK
                                         U.S. BANKRUPTCY
                                         COURT - WDPA
